Citation Nr: 1530220	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1973 to March 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied service connection for right knee chondromalacia, left knee status post total arthroplasty, and degenerative joint disease of the lumbar and thoracic spine.  A claim for service connection for bilateral knee and back disorders was received in February 2010.

In May 2015, the Veteran testified at a Board videoconference hearing at the local RO in Huntington, West Virginia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The issues of service connection for right knee and low back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the May 2015 Board hearing, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for service connection for a left knee disorder.



CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal as to the claim for service connection for a left knee disorder are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn appeal for service connection for a left knee disorder is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).    

Withdrawal of Appeal for Service Connection for a Left Knee Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on the record of the May 2015 Board hearing, the Veteran withdrew the appeal for service connection for a left knee disorder; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the claim, and it will be dismissed without prejudice to refiling. 


ORDER

The appeal for service connection for a left knee disorder has been withdrawn and is dismissed.


REMAND

Service Connection for Right Knee and Low Back Disorders

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The June 2013 VA examination report notes that the Veteran reported that he began to receive VA treatment in October 2000.  Review of the evidence of record reflects that VA treatment records prior to 2008 have not been associated with the claims file.  The AOJ should attempt to obtain any outstanding VA treatment records with respect to treatment for right knee and low back disorders.

Next, it appears that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  The June 2013 VA examination report notes that the Veteran reported receiving SSA disability benefits because of his knee and back disorders.  As the Board cannot determine the basis for the award from the current evidence of record, it cannot rule out a reasonable possibility that the SSA records are relevant to the current issues on appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim); 38 C.F.R. § 3.159(c)(2).

Additionally, the June 2013 VA examiner opined that the Veteran's right knee degenerative joint disease with internal derangement was less likely than not incurred in or caused by service.  The VA examiner noted that there was no documentation to support that the Veteran injured his right knee during service.  

In a February 2012 written statement, a former servicemember (who served with the Veteran) reported observing that the Veteran broke his leg during service and wore a full-length leg cast.  In a July 2013 written statement, the Veteran's spouse reported that the Veteran received private treatment for his right leg shortly after service separation because he broke his leg during service.  Lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  The Board finds that observing the type of cast worn by the Veteran during service is something susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board finds that the June 2013 VA examination report is inadequate because it is based on the inaccurate factual predicate that there is no evidence to support that the Veteran injured his right knee during an in-service football injury.  The VA examiner did not address the lay statements from the Veteran's spouse and fellow servicemember, which serve as some evidence that the Veteran may have injured his right knee during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the right knee disability.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   

Further, no VA or private medical opinion is of record with an etiology opinion specifically addressing of whether the Veteran's currently diagnosed low back disorder is related to active service or to the (currently non-service-connected) right knee disorder (as contended by the Veteran).  The Board finds that remand is required to obtain a medical opinion regarding this claim.  Id.

Finally, the Board finds that the issue of service connection for a low back disorder is inextricably intertwined with the issue of service connection for a right knee disorder because the Veteran contends that the low back disorder is caused or aggravated by the right knee disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also May 2015 Board hearing transcript.  Consideration of service connection for a low back disorder must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of service connection for right knee and low back disorders are REMANDED for the following action:

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to right knee and low back disorders, specifically those dated prior to 2008.

3.  Arrange for the claims file to be reviewed by the VA examiner who prepared the June 2013 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current right knee and low back disabilities.  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the right knee or low back disabilities were incurred in or caused by active service?  In answering this question, the VA examiner should note and discuss the lay statements from the Veteran's spouse and the former servicemember who served with the Veteran that the Veteran broke his right leg and wore a full-length cast during service.

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed low back disabilities were caused by the right knee disability?

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed low back disabilities were aggravated (permanently worsened in severity beyond a natural progression) by the right knee disability?

4.  Then, readjudicate the issues on appeal.  If any of the issues remain denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claim for service connection for a low back disorder is inextricably intertwined with the issue of service connection for a right knee disorder; therefore, consideration of this issue must be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


